Exhibit 10.1

FIRST AMENDMENT TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of March 22, 2013, by and among
AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation (“American Tire”);
AM-PAC TIRE DIST. INC., a California corporation (“Am-Pac”; together with
American Tire, collectively, “U.S. Borrowers” and each individually, a “U.S.
Borrower”); TRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS DE PNEUS TRICAN INC.,
a corporation organized under the laws of Canada (and the entity resulting from
the amalgamation of ATD Acquisition Co. V Inc., Triwest Trading (Canada) Ltd.
and Trican Tire Distributors Inc.), in its capacity as a Canadian Borrower
(“Trican”; together with U.S. Borrowers, collectively, “Borrowers” and each
individually, a “Borrower”); AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a
Delaware corporation (“Holdings”); TIRE WHOLESALERS, INC., a Washington
corporation (“Wholesalers”; together with Holdings, collectively, “Guarantors”
and each individually, a “Guarantor”; Borrowers and Guarantors, collectively,
“Loan Parties” and each individually, a “Loan Party”); BANK OF AMERICA, N.A., as
administrative and collateral agent (in such capacities, together with its
successors in such capacities, “Agent”) for certain financial institutions
(collectively, “Lenders”), and the Lenders signatory hereto.

Recitals:

Loan Parties, Agent, Lenders and the other parties named therein are parties to
a certain Sixth Amended and Restated Credit Agreement dated as of November 30,
2012 (as at any time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), pursuant to which Lenders have agreed to make certain loans
and other extensions of credit to Borrowers.

Borrowers have advised Agent and Lenders of the proposed acquisition by
Borrowers (or by a newly formed wholly-owned Subsidiary of Borrowers) of the
equity interests of Regional Tire Holdings Inc., the Ontario corporation
resulting from the amalgamation of 2179704 Ontario Inc., 2191531 Ontario Inc.,
1318405 Ontario Inc. and F+D Gauthier Holdings Inc. (the “Proposed
Acquisition”), and have requested that Agent and the requisite Lenders consent
to such Proposed Acquisition and acknowledge that such Proposed Acquisition will
constitute a “Permitted Acquisition” under the Credit Agreement. Regional Tire
Holdings Inc. controls 100% of the equity interests of Regional Tire
Distributors Inc., an Ontario corporation (“RTD”).

Further, in connection with the Proposed Acquisition, Borrowers have requested
that the Credit Agreement be amended to provide for, among other things,
(i) certain U.S. Lenders to make available to U.S. Borrowers a first-in last-out
“Tranche B” facility in an aggregate principal amount of up to $60,000,0000
(such U.S. Lenders are collectively referred to here as “Tranche B Lenders” and
individually as a “Tranche B Lender”), and (ii) the increase by certain Canadian
Revolving Lenders of their respective Canadian Revolving Commitments on a pro
rata basis to an aggregate principal amount of $100,000,000 (such Canadian
Revolving Lenders are collectively referred to here as “Increasing Canadian
Lenders” and individually as an “Increasing Canadian Lender”), and to make
certain other changes to the Credit Agreement, in each case as set forth in the
modified version of the Credit Agreement attached as Annex 1 hereto and
incorporated herein by reference (the “Modified Credit Agreement”).

At the request of Borrowers, the Tranche B Lenders and Increasing Canadian
Lenders have agreed to confirm to Borrowers their Commitments to provide the
loans described above (the “Modified Commitments”) in the amounts set forth in
Annex 2 hereto (the “Revised Commitment Schedule”), subject to the conditions
set forth herein, and with the consent of requisite Lenders, to amend the Credit
Agreement as set forth in the Modified Credit Agreement attached hereto as Annex
1, subject to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Credit
Agreement subject to the rules of construction described in Section 1.03
thereof.

2. Consent to Proposed Acquisition. Subject to satisfaction of the conditions
precedent set forth in Section 10 hereof, Agent and the Required Lenders hereby
consent to the Proposed Acquisition, and acknowledge and agree that the Proposed
Acquisition will constitute a “Permitted Acquisition” under the Credit
Agreement, notwithstanding any failure by Borrowers to comply with any
requirements set forth in the definition thereof.

3. Confirmation of Lenders’ Modified Commitments. Capitalized terms used in this
Section, unless otherwise defined in this Amendment, shall have the meaning
ascribed to such terms in the Modified Credit Agreement.

(a) Subject to satisfaction of the conditions precedent set forth in Section 10
hereof, each of the Tranche B Lenders hereby confirms its Commitment to make
Tranche B Loans to U.S. Borrowers in the amount of each such Tranche B Lender’s
Tranche B Commitment set forth on the Revised Commitment Schedule. The aggregate
amount of the Tranche B Lenders’ Tranche B Commitments as of the First Amendment
Effective Date (as defined in Section 10 hereof) is $60,000,000.

(b) Subject to satisfaction of the conditions precedent set forth in Section 10
hereof, each of the Increasing Canadian Lenders hereby confirms its Commitment
to make Canadian Revolving Loans and to acquire participations in Canadian
Protective Advances, Canadian Letters of Credit and Canadian Swingline Loans in
the amount of each such Canadian Revolving Lender’s increased Canadian Revolving
Commitments as reflected on the Revised Commitment Schedule. The aggregate
amount of the Canadian Revolving Lenders’ Canadian Revolving Commitments as of
the First Amendment Effective Date is $100,000,000.

(c) Notwithstanding the foregoing Commitments provided by the Tranche B Lenders
and the Increasing Canadian Lenders or anything else to the contrary set forth
in this Amendment, (i) no Tranche B Lender shall be required to fund any Tranche
B Loans, and (ii) no Increasing Canadian Lender shall be required to make
Canadian Revolving Loans or acquire participations in Canadian Protective
Advances, Canadian Letters of Credit and Canadian Swingline Loans in excess of
its Canadian Revolving Commitment under the Credit Agreement as in effect prior
to the Tranche B Effective Date (as defined in Section 11 hereof), in each case,
unless and until the conditions precedent set forth in Section 11 hereof have
been satisfied and the Tranche B Effective Date has occurred.

(d) For the avoidance of doubt, until the Tranche B Effective Date, neither the
Tranche B Lenders’ Tranche B Commitments nor the Increasing Canadian Lenders’
increased Canadian Revolving Commitments shall be included in the determination
of the calculation of Average Revolving Loan Utilization and Canadian Excess
Availability under the Modified Credit Agreement. Additionally, notwithstanding
the provisions of Section 9.04 of the Credit Agreement, until the Tranche B
Effective Date, the Tranche B Lenders shall not assign any portion of the
Tranche B Lenders’ Tranche B Commitments without the prior written consent of
Borrowers.

 

2



--------------------------------------------------------------------------------

4. Amendments to Credit Agreement.

(a) The Credit Agreement is, effective as of the First Amendment Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example:) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex 1 hereto, except that any Schedule or Exhibit to the Credit
Agreement not amended pursuant to the terms of this Amendment or otherwise
included as part of said Annex 1 shall remain in effect without any amendment or
other modification thereto.

(b) The Credit Agreement is, effective as of the First Amendment Effective Date,
hereby further amended by (i) replacing the Commitment Schedule attached thereto
with the Revised Commitment Schedule, (ii) replacing Exhibit A, and Exhibit F-1
with Exhibit A, and Exhibit F-1 hereto, respectively and (iii) adding as Exhibit
G-3 thereto the attached Exhibit G-3.

(c) Upon or prior to the occurrence of the Tranche B Effective Date, Borrowers
and Agent will update the form of Borrowing Base Certificate attached to the
Credit Agreement as Exhibit B thereto to reflect the Tranche B Loans.

5. Ratification and Reaffirmation. Each Loan Party agrees that (i) all of its
obligations, liabilities and indebtedness under each Loan Document, including
guarantee obligations, shall remain in full force and effect on a continuous
basis after giving effect to this Amendment and the Modified Credit Agreement;
(ii) all of the Liens and security interests created and arising under such Loan
Documents remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest (subject
to the Intercreditor Agreement) continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to this Amendment as collateral security for its obligations, liabilities
and indebtedness under the Modified Credit Agreement and under its guarantees in
the Loan Documents; and (iii) all Obligations under the Loan Documents are
payable or guaranteed, as applicable, by each of the Loan Parties in accordance
with the Modified Credit Agreement and the other Loan Documents.

6. Acknowledgments and Stipulations. Each Loan Party acknowledges and stipulates
that the Credit Agreement and the other Loan Documents executed by such Loan
Party are legal, valid and binding obligations of such Loan Party that are
enforceable against such Loan Party in accordance with the terms thereof,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

7. Representations and Warranties. Each Loan Party represents and warrants to
Agent and each Lender, to induce Agent and such Lenders to enter into this
Amendment, that no Default or Event of Default exists on the date hereof and
after giving effect hereto; the execution, delivery and performance of this
Amendment are within each Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, equityholder action
of such Loan Party and this Amendment has been duly executed and delivered by
such Loan Party. As of the First Amendment Effective Date, all of the
representations and warranties made by Loan Parties in the Credit Agreement and
any other Loan Document are true and correct in all material respects (or, in
the case of any representations and warranties qualified by materiality or
Material Adverse Effect, in all respects), except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date).

 

3



--------------------------------------------------------------------------------

8. Reference to Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

9. Loan Document. This Amendment shall be deemed to be a Loan Document.

10. Conditions Precedent to First Amendment Effective Date. The effectiveness of
the consent to the Proposed Acquisition described in Section 2 hereof, the
Tranche B Lenders’ and Increasing Canadian Lenders’ Commitments described in
Section 3 hereof and the amendments to the Credit Agreement contained in
Section 4 hereof are subject to the satisfaction of each of the following
conditions precedent on or before March 22, 2013 (the date on which Agent has
confirmed that all such conditions precedent are satisfied is hereinafter
referred to as the “First Amendment Effective Date”):

(a) Agent shall have received duly executed counterparts of this Amendment by
all Loan Parties and the Super Majority Lenders, each Increasing Canadian Lender
and each Tranche B Lender in form and substance satisfactory to Agent, unless
satisfaction thereof is specifically waived in writing by Agent.

(b) There shall exist no Default or Event of Default on the date hereof both
before and after giving effect to this Amendment.

(c) Agent shall have received duly executed promissory notes or amended and
restated promissory notes as requested by any Increasing Canadian Lender or
Tranche B Lender, which shall be in substantially the form of Exhibits G-1 or
G-3, as applicable, to the Modified Credit Agreement.

(d) Agent shall have received duly executed counterparts of each of the fee
letters entered into by Borrowers, Agent and the other applicable parties
thereto.

(e) Agent shall have received a complete and correct copy of the RTD Acquisition
Agreement (as defined in the Modified Credit Agreement) and all schedules and
exhibits thereto, in each case in form and substance reasonably satisfactory to
Agent.

11. Conditions Precedent to Tranche B Effective Date. The ability of the
Borrowers to (i) borrow Tranche B Loans and (ii) borrow under the Canadian
Revolving Commitments in excess of the Canadian Revolving Commitments available
to the Borrowers immediately prior to the First Amendment Effective Date (and,
for the avoidance of doubt, the inclusion of such amounts in the calculation of
Average Revolving Loan Utilization or Canadian Excess Availability as described
in Section 3(d) above) is subject to the satisfaction of each of the following
conditions precedent on or before May 31, 2013 or such later date as may be
reasonably acceptable to Agent, the Tranche B Lenders and the Increasing
Canadian Lenders (the date on which Agent has confirmed that all such conditions
precedent are satisfied is hereinafter referred to as the “Tranche B Effective
Date”):

(a) Agent shall have received duly executed counterparts of the following
documents, each in form and substance satisfactory to Agent, unless satisfaction
thereof is specifically waived in writing by Agent:

(i) Joinder Agreements in the form of Exhibit D to the Credit Agreement and
Exhibit H to the Canadian Security Agreement by each of Regional Tire Holdings
Inc., Regional

 

4



--------------------------------------------------------------------------------

Tire Distributors Inc., and its Subsidiaries to be joined as Loan Parties (the
“New Canadian Loan Parties”), together with any applicable schedules thereto and
other deliverables required pursuant to Section 5.11 of the Credit Agreement and
7.11 of the Canadian Security Agreement with respect to such New Canadian Loan
Parties;

(ii) (A) a closing certificate of each of the New Canadian Loan Parties
certifying to, among other things, the certified articles of incorporation or
organization of such New Canadian Loan Party and the bylaws or operating
agreement of such New Canadian Loan Party and the consent of the board of
directors of each New Canadian Loan Party to the respective Joinder Agreements
described in clause (a)(i) above and (B) evidence of consent of the board of
directors of each applicable Loan Party to the incurrence of the Tranche B Loans
and the increase in the Canadian Revolving Commitments; and

(iii) a favorable written opinion of Loan Parties’ counsel addressed to Agent
and Lenders which shall be substantially similar to the opinion delivered on the
Effective Date, opining that, among other things, this Amendment and the
Modified Credit Agreement are permitted under and do not violate the Senior
Secured Note Documents, the Senior Subordinated Note Documents, or the
Intercreditor Agreement and covering such other matters relating to the Loan
Parties and to this Amendment as Agent shall reasonably request.

(b) There shall exist no Event of Default on the Tranche B Effective Date both
before and after giving effect to this Amendment under the Modified Credit
Agreement, other than as may exist on the Tranche B Effective Date due to a
breach of a representation or warranty under the Modified Credit Agreement
(other than the Specified Representations (as defined below)).

(c) As of the Tranche B Effective Date, the representations and warranties
contained in Sections 3.02, 3.03 and 3.08 shall be true and correct in all
material respects solely with respect to the New Canadian Loan Parties (the
“Specified Representations”) (or, in the case of any such representations and
warranties qualified by materiality or Material Adverse Effect, in all
respects), except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (or, in the case of any such
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date).

(d) Agent shall be satisfied that Excess Availability, after giving effect to
the increase in the Canadian Revolving Commitments hereunder (and assuming the
RTD Acquisition (as defined in the Modified Credit Agreement) has occurred,
after giving effect to the RTD Initial Borrowing Base (as defined in the
Modified Credit Agreement), is not less than $100,000,000. For the avoidance of
doubt, Excess Availability shall not include any availability under the Tranche
B Borrowing Base.

(e) Each Lender shall have received in immediately available funds the fees
payable to such Lender on the Tranche B Effective Date (including the fees
described in Section 12 below), and Borrowers shall have paid to Agent the fees
and expenses of Agent and its legal counsel in connection with this Amendment to
the extent invoices for such fees and expenses have been presented to the
Company at least two (2) Business Days prior to the Tranche B Effective Date
(including the reasonable and documented expenses of legal counsel).

(f) Agent shall have received the unqualified, audited consolidated balance
sheets of RTD and its consolidated Subsidiaries as of January 31 for each of the
fiscal years ending 2011, 2012, and 2013 , and the related consolidated
statements of income, changes in stockholders’ equity, and of cash flows of RTD
and its consolidated Subsidiaries for each of the fiscal years then ended,
together with the notes thereto, and shall have determined that such audited
financial statements are consistent with the

 

5



--------------------------------------------------------------------------------

Scheduled Financial Statements (as defined in the RTD Acquisition Agreement, as
that term is defined in the Modified Credit Agreement and as in effect on the
First Amendment Effective Date) attached as Schedule 5.5(a) to the RTD
Acquisition Agreement other than changes resulting from the application of GAAP
(as defined in the RTD Acquisition Agreement) in the Scheduled Financial
Statements and U.S. GAAP (as defined in the RTD Acquisition Agreement) in the
audited financial statements.

(g) Agent shall have received any documents and information Agent reasonably
determines is required by U.S. and Canadian regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including, without limitation, the PATRIOT Act and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and that have been requested in
writing at least 7 days prior to the Tranche B Effective Date.

(h) The Agent (or its bailee) shall have received (i) the certificates
representing the shares of Equity Interests of the New Canadian Loan Parties
required to be pledged pursuant to the applicable Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) required to be pledged to the Agent (or its bailee) pursuant to the
applicable Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

(i) (A) The RTD Acquisition (as defined in the Modified Credit Agreement) shall
have been consummated, or substantially simultaneously with the Tranche B
Effective Date, shall be consummated, in accordance with the terms of the RTD
Acquisition Agreement (as defined in the Modified Credit Agreement), without
giving effect to any modifications, amendments, consents or waivers that are
material and adverse to the Lenders or the Agent as reasonably determined by the
Agent, without the prior consent of the Agent (such consent not to be
unreasonably withheld, delayed or conditioned), and (B) concurrently with the
consummation of the RTD Acquisition, the RTD Refinancing shall have been
consummated.

12. Canadian Increase Closing Fee; Expenses of Agent. The Borrowers agree to pay
a Canadian commitment increase closing fee to the Agent, to be allocated among
each Increasing Canadian Lender, in an amount equal to 0.35% of the amount by
which each such Increasing Canadian Lender’s respective Canadian Revolving
Commitment is being increased pursuant to the Modified Credit Agreement. Such
Canadian commitment increase closing fee shall be earned, due and payable in
full on the Tranche B Effective Date. In addition, subject to the limitations
set forth in Section 10 of the Credit Agreement, the Borrowers agree to pay, on
demand, all reasonable out-of-pocket costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment,
the Modified Credit Agreement and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of Agent’s outside
legal counsel to the extent of its obligations under Section 9.03 of the Credit
Agreement.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

15. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

 

6



--------------------------------------------------------------------------------

16. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature page to this Amendment delivered by a party by facsimile or
other electronic transmission shall be deemed to be an original signature
hereto.

17. Further Assurances. The parties hereto agree to take such further actions as
Agent or Borrowers shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein.

18. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

19. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank;

signatures begin on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal in and delivered by their respective duly authorized
officers as of the date first written above.

 

BORROWERS:

AMERICAN TIRE DISTRIBUTORS, INC.,

as a U.S. Borrower

By:  

/s/ J. Michael Gaither

Name:   J. Michael Gaither Title:   Executive Vice President and General Counsel

AM-PAC TIRE DIST. INC.,

as a U.S. Borrower

By:  

/s/ J. Michael Gaither

Name:   J. Michael Gaither Title:   Executive Vice President and General Counsel

TRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS DE PNEUS TRICAN INC.,

as a Canadian Borrower

By:  

/s/ J. Michael Gaither

Name:   J. Michael Gaither Title:   Vice President GUARANTORS: AMERICAN TIRE
DISTRIBUTORS HOLDINGS, INC. By:  

/s/ J. Michael Gaither

Name:   J. Michael Gaither Title:   Executive Vice President and General Counsel
TIRE WHOLESALERS, INC. By:  

/s/ J.Michael Gaither

Name:   J. Michael Gaither Title:   Executive Vice President and General Counsel

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and a U.S. Revolving Lender and a Tranche B
Lender

By  

/s/ Seth Benefield

Name:   Seth Benefield Title:   Senior Vice President

BANK OF AMERICA, N.A., (acting through its Canada branch), as a Canadian
Revolving Lender

By  

/s/ Medina Sales De Andrade

Name:   Medina Sales De Andrade Title:   Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a U.S. Revolving Lender and a Tranche B
Lender

By  

/s/ Reza Sabani

Name:   Reza Sabani Title:   Authorized Signatory

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Revolving Lender

By  

/s/ Domenic Cosentino

Name:   Domenic Cosentino Title:   Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Revolving Lender and a Canadian Revolving Lender

By  

/s/ Noam Azachi

Name:   Noam Azachi Title:   Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a U.S. Revolving Lender

By  

/s/ Richard C. Smith

Name:   Richard C. Smith Title:   Authorized Signatory

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Canadian Revolving Lender

By  

/s/ Richard C. Smith

Name:   Richard C. Smith Title:   Authorized Signatory

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a U.S. Revolving Lender and a Canadian Revolving Lender

By  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By  

/s/ Joselin Fernandes

Name:   Joselin Fernandes Title:   Associate Director

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as a U.S. Revolving
Lender

By  

/s/ Don Cmar

Name:   Don Cmar Title:   Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Revolving Lender, a Canadian Revolving Lender, and a
Tranche B Lender

By  

/s/ Stephen D. Motts

Name:   Stephen D. Motts Title:   Director

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a U.S. Revolving Lender

By  

/s/ Stephen A. Caffrey

Name:   Stephen A. Caffrey Title:   Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as a Canadian Revolving Lender

By  

/s/ Nick Dounas

Name:   Nick Dounas Title:   Vice President

 

By:   /s/ Kyle Wence Name:   Kyle Wence Title:   Analyst

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a U.S. Revolving Lender

By  

/s/ Scot Turner

Name:   Scot Turner Title:   Senior Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, Canada branch, as a Canadian Revolving Lender

By  

/s/ Paul Remaers

Name:   Paul Remaers Title:   Vice President

[Signatures continue on following page.]

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a U.S. Revolving Lender

By  

/s/ Amanda Watkins

Name:   Amanda Watkins Title:   Vice President

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Annex 1

Modified Credit Agreement

See attached

 

Signature Page to First Amendment to

Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Annex 2

REVISED COMMITMENT SCHEDULE

 

LENDER

   TOTAL U.S.
REVOLVING
COMMITMENTS      TOTAL  CANADIAN
REVOLVING
COMMITMENTS      TOTAL TRANCHE  B
COMMITMENTS  

Bank of America, N.A.

   $ 278,142,856.93       $ 0       $ 42,500,000.00   

Bank of America, N.A. (acting through its Canada branch)

   $ 0       $ 36,428,571.78      

Wells Fargo Capital Finance, LLC

   $ 190,000,000.00       $ 0       $ 12,500,000.00   

Wells Fargo Capital Finance Corporation Canada

   $ 0       $ 25,000,000.00       $ 0   

SunTrust Bank

   $ 120,109,890.00       $ 16,483,516.67       $ 5,000,000.00   

UBS Loan Finance LLC

   $ 60,054,945.00       $ 8,241,758.33       $ 0   

Regions Bank

   $ 50,000,000.00       $ 0       $ 0   

U.S. Bank National Association

   $ 37,362,637.36       $ 0       $ 0   

U.S. Bank National Association, Canada branch

   $ 0       $ 4,395,604.40       $ 0   

RBS Business Capital

   $ 35,000,000.00       $ 0       $ 0   

TD Bank, N.A.

   $ 32,692,307.69       $ 0       $ 0   

The Toronto-Dominion Bank

   $ 0       $ 3,846,153.85       $ 0   

Barclays Bank PLC

   $ 28,021,978.02       $ 3,296,703.30       $ 0   

Royal Bank of Canada

   $ 18,615,385.00       $ 0       $ 0   

Royal Bank of Canada

   $ 0       $ 2,307,691.67       $ 0      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 850,000,000.00       $ 100,000,000.00       $ 60,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT A TO FIRST AMENDMENT

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Assignor:   

 

   Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] Borrower(s)   

 

  

Agent: Bank of America, N.A., as the administrative agent and the collateral
agent under the Credit Agreement.

 

Credit Agreement:    The Sixth Amended and Restated Credit Agreement dated as of
November 30, 2012, among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Trican Tire Distributors Inc. / Distributeurs
de Pneus Trican Inc., a corporation incorporated under the laws of Canada, each
subsidiary of the Company from time to time party

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

   thereto, the Lenders parties thereto, and Bank of America, N.A., as
administrative agent and collateral agent for the Lenders thereunder (the
“Agent”).

Assigned Interest2:

 

Aggregate Amount of

[Canadian][U.S.]

Commitment/Loans

 

Amount of [Canadian][U.S.]

Commitment/Loans Assigned

 

CUSIP

$

  $  

$

  $  

$

  $  

Each notice or other communication hereunder shall be in writing, shall be sent
by messenger, by telecopy or facsimile transmission, or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

  

 

     

 

     

 

  

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

  

 

     

 

     

 

  

Payments hereunder shall be made by wire transfer of immediately available
[Canadian][United States] Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

  

 

     

 

      ABA No.                           
                                                                

 

      Account No.                          
                                                           
Reference:                                                                     
                  

 

 

2

Incorporate and specify any Tranche B Commitments and Loans Assigned, to the
extent applicable.

 

2



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

  

 

     

 

      ABA No.                           
                                                                

 

      Account No.                          
                                                           
Reference:                                                                     
                  

Effective Date:                     ,     20        [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

 

Name:

 

 

 

Title:

 

 

ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

  Name:  

 

  Title:  

 

 

3



--------------------------------------------------------------------------------

Consented to and Accepted:

BANK OF AMERICA, N.A. as Agent

By:  

 

Name:  

 

Title:  

 

[APPLICABLE ISSUING BANK],3 as Issuing Bank By:  

 

Name:  

 

Title:  

 

 

[APPLICABLE ISSUING BANK] as Issuing Bank

By:  

 

Name:  

 

Title:  

 

[Consented to:]4

[AMERICAN TIRE DISTRIBUTORS, INC.]

By:  

 

Name:  

 

Title:  

 

 

 

3

Pursuant to Section 9.04, each Applicable Issuing Bank is required to consent to
an assignment under the Credit Agreement.

4

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

4



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) its
[Canadian][U.S.] Commitment, and the outstanding balances of its
[Canadian][U.S.] Revolving Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth herein,
and (iv) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it is an Eligible
Assignee and has full power and authority, and has taken all action necessary,
to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Sections 3.04(a) and 3.04(b) or delivered pursuant to Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes the Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and



--------------------------------------------------------------------------------

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1 TO FIRST AMENDMENT

[FORM OF]

BORROWING REQUEST

Bank of America, N.A.,

as Agent for the Lenders referred to below,

[                    ]

Attention: [—]

[Date]1

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
November 30, 2012, among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Am-Pac Tire Dist. Inc., a California
corporation, Trican Tire Distributors Inc. / Distributeurs de Pneus Trican Inc.,
a corporation incorporated under the laws of Canada, each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, and Bank
of America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings.

The undersigned Borrower Agent hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)    Date of Borrowing          (which shall be a Business Day)   

 

   (B)    Principal Amount of Borrowing2   

 

   (C)    Type of Borrowing3   

 

  

 

 

1 Must be notified in writing (a) in the case of an Interest Period Loan other
than a Canadian BA Rate Loan, not later than 12:00 noon, New York City time, two
(2) Business Days before the date of the proposed Borrowing, (b) in the case of
a Canadian BA Rate Loan, not later than 12:00 noon, Toronto, Ontario time, three
(3) Business Days before the date of the proposed Borrowing, or (c) in the case
of a Floating Rate Loan (including any such notice of a Floating Rate Loan to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) of the Credit Agreement), not later than 12:00 noon, New York
City time, or with respect to Canadian Prime Rate Loans or Canadian Base Rate
Loans, 12:00 noon, Toronto, Ontario time, on the date of the proposed Borrowing.

2 Not less than an aggregate principal amount as indicated in Section 2.02(c)
and in an integral multiple as indicated therein.

3 Specify a Floating Rate Loan or an Interest Period Loan (and if not specified,
such Borrowing shall be deemed a request for (A) ABR Loans if requested for or
on behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans if requested for
and on behalf of a Canadian Borrower, unless the request specifies such Loans
are to be denominated in Dollars in which case it shall be deemed a request for
Canadian Base Rate Loans). To the extent applicable, specify if Borrowing
requested is for a Tranche B Loan.



--------------------------------------------------------------------------------

(D)    Currency of Borrowing4   

 

   (E)    Interest Period5   

 

   (F)    Account Number and Location   

 

   (G)    Identity of Borrower for Borrowing   

 

  

 

[AMERICAN TIRE DISTRIBUTORS, INC.] By:  

 

Name:  

 

Title:  

 

 

 

4 If not specified, such Borrowing shall be deemed a request for (A) ABR Loans
in Dollars if on behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans in
Canadian Dollars if on behalf of a Canadian Borrower.

5 The initial Interest Period applicable to an Interest Period Loan shall be
subject to the definition of “Interest Period”, and, if not specified, the
Interest Period requested shall be deemed a request for an Interest Period Loan
with an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

TRANCHE B NOTE

 

$[        ]   New York, New York

[—], 20[—]

FOR VALUE RECEIVED, the undersigned, AMERICAN TIRE DISTRIBUTORS, INC., a
Delaware corporation (the “Company”), AM-PAC TIRE DIST. INC., a California
corporation, and certain Domestic Subsidiaries that are borrowers pursuant to
Section 5.11(a) of the Credit Agreement (collectively, the “U.S. Borrowers”),
hereby unconditionally and jointly and severally promise to pay to
[                    ] (the “Tranche B Lender”) or its registered assigns, at
the office of Bank of America, N.A. (the “Agent”) at 300 Galleria Parkway, Suite
800, Atlanta, Georgia 30339, on the dates and in the amounts set forth in the
Sixth Amended and Restated Credit Agreement dated as of November 30, 2012 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, American Tire Distributors Holdings,
Inc., a Delaware corporation (“Holdings”), Trican Tire Distributors Inc. /
Distributeurs de Pneus Trican Inc., a corporation incorporated under the laws of
Canada, each subsidiary of the Company from time to time party thereto, the
Lenders parties thereto, and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders thereunder (the “Agent”), in lawful money of
the United States of America in immediately available funds, the aggregate
unpaid principal amount of all Tranche B Loans made by the Tranche B Lender to
the U.S. Borrowers pursuant to the Credit Agreement and unconditionally and
jointly and severally promise to pay interest from the date of such Tranche B
Loans on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on the dates
provided in the Credit Agreement. Terms used but not defined herein shall have
the meanings assigned to them in the Credit Agreement.

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement. This promissory
note is issued pursuant to and evidences Tranche B Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of the Tranche B Lender and the duties and obligations of the U.S.
Borrowers. The Credit Agreement contains provisions for acceleration of the
maturity of this promissory note upon the happening of certain stated events,
and for the borrowing, prepayment and reborrowing of amounts upon specified
terms and conditions.

The holder of this promissory note is hereby authorized by the U.S. Borrowers to
record on a schedule annexed to this promissory note (or on a supplemental
schedule) the amounts owing with respect to Tranche B Loans, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this promissory note or any obligations of the U.S. Borrowers
hereunder or under any other Loan Documents.

Time is of the essence of this promissory note. Each U.S. Borrower and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity. The U.S. Borrowers jointly and severally agree to pay, and to
save the holder of this promissory note harmless against, any liability for the
payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this promissory note is collected by or through an
attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law. If any such excess amount is inadvertently paid by the U.S.
Borrowers or inadvertently received by the holder of this promissory note, such
excess shall be returned to the U.S. Borrowers or credited as a payment of
principal, in accordance with the Credit Agreement. It is the intent hereof that
the U.S. Borrowers not pay or contract to pay, and that holder of this
promissory note not receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the U.S.
Borrowers under applicable law.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

AMERICAN TIRE DISTRIBUTORS, INC.,

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 

AM-PAC TIRE DIST., INC.,

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 

[                    ],

as a U.S. Borrower

By:  

 

Name:  

 

Title:  

 